TEMPLETON INCOME TRUST Broward Financial Centre 500 East Broward Boulevard, Suite 2100 Fort Lauderdale, FL 33394-3091 Facsimile 954.847.2288 Telephone 954.527.7500 January 3, 2011 Filed Via EDGAR (CIK 0000795402) Securities and Exchange Commission treet, N.E Washington, D.C. 20549 RE: Templeton Income Trust File Nos. 033-6510 and 811-04706 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this is to certify that the forms of Prospectuses and Statements of Additional Information that would have been filed under Rule 497(c) do not differ from those contained in Post-Effective Amendment No. 36 to the Registration Statement on Form N-1A, which was filed electronically with the Securities and Exchange Commission on December 29, 2010. Very truly yours, Templeton Income Trust /s/ROBERT C. ROSSELOT Robert C. Rosselot Vice President and Secretary RCR: dac
